Citation Nr: 1707526	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected multilevel mild degenerative discogenic change of the thoracolumbar spine, to include entitlement to a separate rating for right lower extremity radiculopathy. 

2. Service connection for a right shoulder injury. 


REPRESENTATION

Appellant represented by:	John M. Williams, Attorney at Law


ATTORNEY FOR THE BOARD

G.C., Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to May 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In his June 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran withdrew his hearing request in a letter signed by his representative in January of 2015, and the record does not reflect that he has made a further request to reschedule the canceled hearing.

In October of 2015, the Board remanded the claims for additional development. 

The issue of entitlement to an initial rating in excess of 20 percent for service-connected multilevel mild degenerative discogenic change of the thoracolumbar spine, to include entitlement to a separate rating for right lower extremity radiculopathy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a letter dated in February of 2017, the Veteran submitted a signed request stating that he wishes to withdraw his claim for service connection for a right shoulder injury.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for a right shoulder injury have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202 (2016).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b) (2016).   Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (a) (2016).

By a statement submitted in February of 2017, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for a right shoulder injury.  This was done in writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of entitlement to service connection for a right shoulder injury.  Accordingly, the Board will dismiss the appeal as to this issue.


ORDER

The appeal of the issue of entitlement to service connection for a right shoulder injury is dismissed.


REMAND

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

With regard to the claim for an initial evaluation in excess of 20 percent for service-connected discogenic change of the thoracolumbar spine, to include entitlement to a separate rating for right lower extremity radiculopathy, the most recent VA examination report of record is dated in August of 2016.  Review of this VA examination report reflects that it does not include any range of motion testing on passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his thoracolumbar spine disability and right lower extremity radiculopathy in accordance with Correia, supra. 

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to 
report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all sources of treatment for his thoracolumbar spine symptoms since August of 2016.  After obtaining all necessary authorizations, attempt to obtain the records of the identified treatment and associate them with the Veteran's claims file.  If VA is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, this should be documented in the claims file.

2. After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, schedule the Veteran for an examination of his thoracolumbar spine in order to determine the current level of severity of his degenerative discogenic change.  The electronic claims folder must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

b) The examiner must specify whether the Veteran has radiculopathy or any other separate neurologic disability in the right lower extremity as a result of his multilevel mild degenerative discogenic change of the thoracolumbar spine. If any such disability is diagnosed, the examiner must provide a detailed assessment of the current severity of the disability. The level of nerve impairment for each such disability must be described as "mild," "moderate," "moderately severe," or "severe" disability.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


